PER CURIAM
It is ordered that the conditional admission of Layne C. Hilton, Louisiana Bar Roll number 36990, be and hereby is extended for a period of two years, which shall commence from the date respondent and the Office of Disciplinary Counsel execute a new monitoring agreement. During the extended period of conditional admission, respondent shall comply with all of the terms and conditions of the new monitoring agreement, and shall remain subject to all conditions set forth in our judgment of June 28, 2016. It is further ordered that the petition to revoke respondent's conditional admission filed by the Office of Disciplinary Counsel on October 11, 2018 be and hereby is denied as moot.